March 2, 1928. *Page 512 
The opinion of the Court was delivered by
This case in another phase has already been before this Court. State ex rel. Windham v. Dick, 134 S.C. 46;131 S.E., 722. In that case, the respondent here, Miss Windham, sought to enjoin the trustees of the school district from paying from the public funds the salary of another teacher, Miss Gandy. This Court held that the Circuit Judge properly refused the injunction. In the opinion in that case, written by Mr. Justice Stabler, in which the entire Court concurred, the following statement was made:
"The views herein expressed in no way conflict with the conclusions reached by the Court in Hughes v. School District,66 S.C. 259; 44 S.E., 784, as a totally different question was presented in that case. As pointed out and held by the Circuit Judge in his order, the petitioner in the present case had an adequate remedy at law."
The portion of the order of the Circuit Judge referred to in the opinion of this Court was as follows:
"If the petitioner is able to establish the allegations showing that she was duly and legally elected teacher of this school, then she has a right of action and a right to recover as against the trustees. * * *"
In the Hughes Case, supra, this Court approved the following charge of the Circuit Judge, Hon. R.C. Watts, now Chief Justice of this Court:
"The board of trustees have a right to make a contract — they can call a meeting or they can get together and agree on it. It is not necessary, as I take it, that they should actually designate the time and place. They can discuss thematter on their farms, and if two agree and they elect ateacher, that is sufficient, as I take it, in the eye of the law." (Italics added.)
The appellant here does not question the authority of theHughes Case; to the contrary, its attorneys, in a commendable *Page 513 
manner, called the attention of the trial Judge to the principles announced in that case, when it appeared that the Judge was likely to rule otherwise, which ruling would have been more favorable to the appellant.
I think there should be some formality as to the meeting of boards of trustees for the election of school teachers, and that all the members of the board should at least be given an opportunity to attend such meetings. Indeed, it would be well to follow a custom once prevailing in certain school districts to have written contracts between teachers and the trustees. Under the decision in the Hughes Case, however, these written contracts are not necessary, and parol contracts between the trustees and a teacher may be made in a very informal manner. Until it is overruled, or the law is changed by legislative enactment, or by some proper action of the State Board of Education with legislative authority so to do, I think this Court is clearly bound by the decision in theHughes Case.
There was on the trial of this case sufficient testimony to go to the jury on the issue as to the election of the respondent as teacher of the school by two of the three trustees of the district; one of the trustees himself so testified.
There seems to be no question but that Judge Wilson charged the jury the law applicable to the case as laid down in the Hughes Case. Therefore it is my opinion that the judgment below should be affirmed.
The opinion was prepared as a dissent to the opinion of Mr. Justice Cothran. A majority of the Court having concurred therein, it is the judgment of this Court that the judgment below be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES STABLER and CARTER concur.